Citation Nr: 0605753	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  03-23 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a skin condition, 
to include as due to Agent Orange exposure.   
 
2.  Entitlement to an increase in a 10 percent rating for a 
left knee disability.   
 
3.  Entitlement to an increase in a 20 percent rating for a 
right shoulder disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had distinguished active service from September 
1956 to July 1979.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 RO rating decision 
which denied service connection for a skin condition, to 
include as due to Agent Orange exposure (claimed as skin 
cancer of the face); denied an increase in a 10 percent 
rating for a left knee disability; and denied an increase in 
a 10 percent rating for a right shoulder disability.  

A December 2003 RO decision increased the rating for the 
veteran's service-connected right shoulder disability to 20 
percent, effective December 23, 2003.  However, as that grant 
does not represent a total grant of benefits sought on 
appeal, this claim for increase remains before the Board.  AB 
v. Brown, 6 Vet. App. 35 (1993).

The Board notes that in statements dated in January 2005 and 
December 2005, the veteran raised the issues of whether new 
and material evidence has been submitted to reopen claims for 
service connection for a low back disability and for 
bilateral hearing loss.  The veteran also raised the issues 
of entitlement to service connection for post-traumatic 
stress disorder, a left hand injury, and a left shoulder 
injury.  These issues are not before the Board at this time 
and are referred to the RO for appropriate action.  

This Board decision addresses the issues of entitlement to an 
increase in 10 percent rating for a left knee disability and 
entitlement to an increase in a 20 percent rating for a right 
shoulder disability.  The issue of entitlement to service 
connection for a skin condition, to include as due to Agent 
Orange exposure, is the subject of the remand at the end of 
the decision.  


FINDINGS OF FACT

1.  The veteran's left knee disability (arthritis) is 
manifested by arthritis with some limitation of motion 
(motion was from 5 to 120 degrees on last examination), and 
no instability.  

2.  The veteran's right shoulder disability (residuals of an 
injury) involves the major upper extremity and is manifested 
by no more than limitation of motion of the arm at the 
shoulder level without ankylosis, and no more than moderate 
injury to Muscle Group V.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
left knee disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
5257, 5260, 5261 (2005).  

2.  The criteria for a rating in excess of 20 percent for a 
right shoulder disability have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010, 5200, 5201, 5305 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When rating a service-
connected disability, the entire history must be borne in 
mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, in a claim for increased rating, the most recent 
evidence is generally the most relevant, as the present level 
of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  

I.  Left Knee

A knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joints or joint involved.  When there is arthritis and at 
least some limitation of motion, but the limitation of motion 
would be rated noncompensable under a limitation of motion 
code, a 10 percent rating may be assigned for each affected 
major joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 
5010.  

Limitation of flexion of a leg to 60 degrees warrants a 0 
percent rating.  A 10 percent rating requires that flexion be 
limited to 45 degrees.  A 20 percent rating requires that 
flexion be limited to 30 degrees.  A 30 percent is warranted 
when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  

Limitation of extension of a leg to 5 degrees warrants a 0 
percent rating.  A 10 percent rating requires that extension 
be limited to 10 degrees.  A 20 percent rating requires that 
extension be limited to 15 degrees.  A 30 percent rating 
requires that extension be limited to 20 degrees.  A 40 
percent rating requires that extension be limited to 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

The normal range of motion of the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.  

The most recent December 2003 VA orthopedic examination 
report noted that the veteran reported that, over time, he 
had episodes of his left knee swelling diffusely about the 
knee and specifically with prepatellar swelling.  He stated 
that he had significant difficulty with squatting and 
kneeling secondary to pain in the anterior aspect of the 
knee.  The veteran reported that he underwent arthroscopic 
debridement of his meniscus while in Saudi Arabia in 1991 and 
that the surgery significantly helped the pain, but did not 
subsequently affect the swelling.  He complained of 
significant stiffness that was worse in the morning when he 
would first wake up and that would gradually improve 
throughout the day.  

The examiner reported that there was no swelling, effusion, 
erythema, or warmth noted on examination of the veteran's 
left knee.  It was noted that there were palpable osteophytes 
medially and laterally.  The examiner stated that there was 
mild flexion deformity of approximately 5 degrees with range 
of motion of 5 degrees to 120 degrees.  The examiner 
indicated that there was no instability with varus or valgus 
stress testing in full extension or 30 degrees flexion.  It 
was reported that there was pain with patellofemoral motion 
and mild patellofemoral crepitus noted.  The examiner stated 
that there was a positive patellofemoral grind test and that 
there was medial and lateral joint line tenderness to 
palpation, greater medially than laterally.  The examiner 
indicated that the McMurray's, anterior and posterior drawer, 
and Lachman's test, were all negative.  It was noted that an 
X-ray of the left knee showed tricompartmental osteoarthritis 
with a questionable lateral loose body versus osteophyte.  

The impression included tricompartmental osteoarthritis, left 
knee.  The examiner commented that he did believe that pain 
and functional limitations were secondary to previous 
injuries sustained while in the service and that such had 
progressively worsened recently.  The examiner indicated that 
there was significant pain and some limitation at the left 
knee on testing.  The examiner stated that it was conceivable 
that the pain and limitation of motion could limit function 
as described, particularly after increased activity.  The 
examiner noted that it was not feasible to attempt to express 
any such information in terms of additional limitation of 
motion as such matters could not be determined with any 
degree of medical certainty.  

Other recent treatment entries show that the veteran was 
treated for knee problems on at least one occasion.  A June 
2003 VA treatment entry related an impression that included 
chronic knee pain.  

A prior August 2001 VA orthopedic examination report noted 
that the veteran reported that over the past several years, 
he had noticed deceased range of motion of the left knee as 
well as pain with climbing stairs and squatting.  He stated 
that he did not take anti-inflammatories and that he did not 
use a cane for ambulation.  The veteran indicated that 
sometimes he was limited with his activities because of the 
left knee pain.  

The examiner reported that the veteran ambulated without the 
use of an assistive device and that his gait was not 
antalgic.  The examiner reported that on examination of the 
veteran's left, there were no effusions, erythema, or soft 
tissue swelling.  The examiner stated that, passively, the 
veteran had full range of extension and full range of 
extension.  It was noted that, actively, the veteran had full 
range of extension and 130 degrees of flexion.  The examiner 
indicated that the left knee was stable ligamentously, with 
varus and valgus stress, and with anterior drawer and Lachman 
testing.  There was a negative McMurray's sign.  The examiner 
stated that the knee was non-tender with palpation to the 
medial joint lines and that he was slightly tender to lateral 
joint line tenderness.  The examiner indicated that the 
veteran had a patellofemoral grind and that he had positive 
patellofemoral crepitans with range of motion.  It was noted 
that X-rays of the left knee showed degenerative joint 
arthritis, tricompartmental, with osteophyte formation, 
laterally.  The assessment included left degenerative joint 
disease of the left knee, status post left knee meniscectomy 
from a left knee injury while in the service.  

The medical evidence of record shows that the veteran's left 
knee has arthritis (degenerative joint 
disease/osteoarthritis) established by X-ray findings.  The 
Board observes that the range of motion reported at the most 
recent December 2003 VA orthopedic examination, as well as at 
the August 2001 VA orthopedic examination and in recent 
treatment entries, would be rated 0 percent if strictly rated 
under the limitation of motion Diagnostic Codes 5260 and 
5261, although the presence of arthritis with some limitation 
of motion warrants a 10 percent rating under arthritis 
Diagnostic Codes 5003 and 5010.  The Board notes that the 
examiner at the December 2003 VA orthopedic examination 
stated that there was significant pain and some limitation of 
motion of the left knee and that it was conceivable that such 
pain and limitation of motion could limit function as 
described, particularly after increased activity.  The 
examiner specifically commented that it was not feasible to 
express any of such information in terms of additional 
limitation of motion as such matters could not bee determined 
with any degree of medical certainty.  The Board notes, 
however, that even considering the effects of pain during use 
and flare-ups, there is no probative evidence that left knee 
motion is limited to the degree required for a 20 percent 
rating under the limitation of motion codes.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

A precedent opinion of the VA's General Counsel has held that 
separate ratings under Diagnostic Code 5260 (limitation of 
flexion) and Diagnostic Code 5261 (limitation of extension), 
may be assigned for disability of the same joint.  See 
VAOPGCPREC 9-2004, 69 Fed. Reg. 59990 (2004).  However, the 
most recent December 2003 VA orthopedic examination report, 
as well as the August 2001 VA orthopedic examination report, 
and other recent treatment records, fail to show extension 
limited to 10 degrees as required for a compensable rating 
under Diagnostic Code 5261.  Flexion limited to 45 degrees as 
required for a compensable rating under Diagnostic Code 5261 
is also not shown.  Therefore, separate ratings under 
Diagnostic Codes 5260 and 5261 are not appropriate.  

Further, precedent opinions from the VA General Counsel also 
permit separate disability ratings for arthritis with 
limitation of motion, and for any compensable degree of 
instability.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998); 
VAOGCPREC 23-97, 62 Fed. Reg. 63604 (1997).  However, the 
most recent December 2003 VA orthopedic examination report as 
well as the August 2001 VA orthopedic examination report 
noted that there was no instability with varus and valgus 
stress.  The McMurray's, anterior and posterior drawer, and 
Lachman's testing were all negative.  Thus, a compensable 
percent rating for right knee instability under Diagnostic 
Code 5257 is not in order.  38 C.F.R. § 4.31.  It follows 
that in addition to the 10 percent rating assigned for left 
knee arthritis with limitation of motion, there may be no 
separate compensable rating based on left knee instability.  

The weight of the evidence demonstrates that the veteran's 
left knee disability is no more than 10 percent disabling.  
As the preponderance of the evidence is against the claim for 
an increased rating for this disability, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinkski, 1 Vet. App. 49 
(1990).  

II.  Right Shoulder

A 20 percent rating is assigned for limitation of motion of 
the major arm to the shoulder level.  A 30 percent rating is 
warranted for limitation of motion of the major arm to midway 
between the side and shoulder level.  A 40 percent rating 
requires that motion of the major arm be limited to 25 
degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 
5201.  

Standard range of motion of the shoulder is forward elevation 
(flexion) to 180 degrees, abduction to 180 degrees, external 
rotation to 90 degrees, and internal rotation to 90 degrees.  
38 C.F.R. § 4.71, Plate I.  

Ankylosis of the scapulohumeral articulation of the major 
upper extremity is rated 30 percent when favorable (abduction 
to 60 degrees, can reach mouth and head); it is rated 40 
percent when intermediate (between favorable and 
unfavorable); and it is rated 50 percent when unfavorable 
(abduction limited to 25 degrees from side).  38 C.F.R. § 
4.71a, Code 5200.  

Injuries to Muscle Group V are rated pursuant to 38 C.F.R. 
§ 4.73, Diagnostic Code 5305.  Muscle Group V relates to the 
damage of the flexor muscles of the elbow, consisting of the 
biceps, brachialis, and brachioradialis, and perform the 
function of supination and flexion of the elbow.  An injury 
to Muscle Group V of the dominant upper extremity productive 
of moderate disability is rated 10 percent.  Moderately 
severe disability is rated 30 percent and severe disability 
warrants a 40 percent evaluation.  38 C.F.R. § 4.73, Code 
5305.

The factors to be considered in evaluating residuals of 
gunshot wounds are listed in 38 C.F.R. § 4.56.  Information 
in this regulation provides guidance only and is to be 
considered with all other factors in the individual case.  
Robertson v. Brown, 5 Vet. App. 70 (1993).  

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. 
§ 4.56(c).  

The type of injury in "moderate" disability of the muscles 
involves through and through or deep penetrating wounds of 
short track by a single bullet, small shell, or shrapnel 
fragment, without the explosive effect of a high velocity 
missile, and with residuals of debridement or prolonged 
infection.  The history of a moderate muscle disability 
includes service department records of in-service treatment 
for the wound and a record of consistent complaint of one or 
more of the cardinal signs and symptoms of muscle disability, 
particularly a lowered threshold of fatigue after use which 
affects the particular functions controlled by the injured 
muscles.  Objective findings include small or linear entrance 
and (if present) exit scars which indicate a short track of 
the missile through muscle tissue, some loss of deep fascia 
or muscle substance, impairment of muscle tonus and loss of 
power, or a lowered threshold of fatigue when compared to the 
sound side.  38 C.F.R. § 4.56(d)(2).

The type of injury in "moderately severe" disability of 
muscles involves through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  History and 
complaint include service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound; record of consistent complaint of cardinal signs 
and symptoms of muscle disability; and, if present, evidence 
of inability to keep up with work requirements.  Objective 
findings include entrance and (if present) exit scars 
indicating track of missile through one or more muscle 
groups; indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side; tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56

The type of injury in "severe" disability of muscles 
results from through and through or deep penetrating wounds 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  The 
record must show a prolonged hospitalization for treatment of 
the wound, as well as consistent complaints of the cardinal 
symptoms of muscle disability worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  Objective 
findings include ragged, depressed, and adherent scars 
indicating wide damage to muscle groups in track of the 
missile. Palpation should show loss of deep fascia or muscle 
substance, or soft flabby muscles in the wound area.  The 
muscles should swell or harden abnormally in contraction.  
Tests of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured side 
should indicate severe impairment of function.  If present, 
other signs of severe muscle disability include adhesion of 
scar tissue to bone in an area where bone is usually 
protected by muscle, diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests, visible or 
measurable atrophy, and adaptive contraction of an opposing 
group of muscles.  38 C.F.R. § 4.56.  

The veteran had active service from September 1956 to July 
1979.  His service medical records show treatment for right 
shoulder problems.  

In March 1980, the RO granted service connection and a 10 
percent rating for a right shoulder disability.  In December 
2003, the RO increased the rating for the veteran's service-
connected right shoulder disability to 20 percent rating.  

The most recent December 2003 VA orthopedic examination 
report noted that the veteran reported that during service he 
was shot down and that he ejected and sustained a ripping-
type injury of his right shoulder.  It was noted that, at 
that time, he sustained a proximal biceps rupture and that he 
sustained another injury to his right shoulder joint in 1973.  
The veteran reported that he underwent proximal biceps tendon 
tenodesis.  He stated that since that time, he had suffered 
significant problems with his right shoulder that had 
gradually worsened and substantially worsened over the 
previous few years.  The veteran indicated that he had 
significant pain and limitation of motion when reaching 
overhead and reaching behind.  It was noted that he also 
complained of significant night pain that would awaken him 
from his sleep.  The veteran stated that he had tried Motrin 
that helped some with the pain.  It was noted that the 
veteran was last seen by an orthopedic surgeon approximately 
two years prior and that he had not seen anyone else.  He 
reported that he tried to perform some active motion therapy 
on his own at home.  The veteran reported that he had not 
undergone cortisone injections to his right shoulder.  It was 
noted that the veteran did complained of significant weakness 
about the right shoulder and that he denied any neck pain or 
numbness or tingling of his right arm.  

The examiner reported that examination of the veteran's right 
shoulder revealed significant atrophy about the supraspinatus 
and the infraspinatus muscle bellies, posteriorly.  The 
examiner indicated that there was tenderness to palpation 
over the rotator cuff and over the acromioclavicular joint.  
It was noted that there was a well-healed incision about the 
proximal anterior aspect of the arm from the previous biceps 
repair.  The examiner stated that the veteran had 
significantly decreased active range of motion about the 
shoulder with abduction to approximately 100 degrees, forward 
flexion to approximately 90 degrees, extension of 45 degrees, 
and normal internal and external rotation.  It was noted that 
passive range of motion showed full range in all directions.  
The examiner reported that there was a positive impingement 
sign using the Neer and Hawkins impingement tests.  The 
examiner noted that the veteran had severely limited strength 
in the right rotator cuff musculature with 3+/5 
supraspinatus, infraspinatus, and subscap strength on muscle 
testing.  The examiner indicated that there was popping of 
the biceps tendon of the veteran's right arm and that he had 
4/5 biceps strength compared to the left shoulder which was 
5/5.  It was reported that, distally, the arm was 
neurovascularly intact in the median, radial, and ulnar nerve 
distributions with normal sensation and a 2+ radial pulse.  
The examiner noted that a right shoulder X-ray showed 
acromioclavicular osteoarthritis and mild glenohumeral 
osteoarthritis.  

The impression included right shoulder chronic rotator cuff 
tear.  The examiner commented that he did believe that pain 
and functional limitations were secondary to previous 
injuries sustained while in the service and that such had 
progressively worsened recently.  The examiner indicated that 
there was significant pain and some limitation at the right 
shoulder on testing.  The examiner stated that it was 
conceivable that the pain and limitation of motion could 
limit function as described, particularly after increased 
activity.  The examiner noted that it was not feasible to 
attempt to express any of such information in terms of 
additional limitation of motion as such matters could not be 
determined with any degree of medical certainty.

A prior August 2001 VA orthopedic examination report noted 
that the veteran reported that he was having worsening right 
shoulder pain, which was worse at night while sleeping.  He 
complained of pain over the acromioclavicular joint as well 
as over the right deltoid and posterior rotator cuff.  The 
veteran stated that he had limited his lifting activities out 
to the side as well as behind his back.  It was noted that 
the veteran had not undergone injections, treatment, or 
physical therapy for the disorder.  

The examiner reported that the veteran had a well-healed scar 
over the proximal humerus of the right shoulder.  The 
examiner stated that the veteran had an obvious defect of his 
biceps.  The examiner indicated that the veteran had full 
range of motion of the right shoulder and that he had a 
negative Hawkins impingement sign.  It was noted that the 
veteran was tender over his posterior rotator cuff and that 
he was very tender over his acromioclavicular joint.  The 
examiner reported that the veteran was tender with pulling 
out of his right shoulder at the acromioclavicular joint and 
that he had 5/5 strength in his deltoid, biceps, triceps, 
wrist extensors, and flexors, as well as his rotator cuff.  
The examiner noted, however, that the veteran did have pain 
with resisted external rotation on testing his cuff.  It was 
reported that sensation was intact distally.  The examiner 
indicated that an X-ray, as to the right shoulder, showed 
that the joint space was well maintained at the glenohumeral 
joint.  At the acromioclavicular joint, there was a spur, 
both anterior and posterior, with joint space narrowing.  
There was no humeral head elevation and no destructive 
lesions.  The assessment included right shoulder 
acromioclavicular joint arthritis and rotator cuff 
tendonitis.  

Based on the medical evidence, the Board finds that the 
veteran's service-connected right shoulder disability is not 
more than 20 percent disabling.  The most recent December 
2003 VA orthopedic examination report indicated, as to range 
of motion of the veteran's right shoulder, that the veteran 
had significantly decreased range of motion with abduction to 
approximately 100 degrees and forward flexion to 
approximately 90 degrees.  It was noted that passive range of 
motion showed full range in all directions.  Such limitation 
of motion showed that the veteran was able to raise the right 
(major) arm to at the shoulder level, which would be rated 20 
percent under Diagnostic Code 5201.  The 20 percent rating 
takes into account the effects of pain on use of the right 
shoulder, as if the right arm could not be lifted beyond the 
shoulder level.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet.App. 2002 (1995).  Additionally, there is no 
ankylosis as required for a higher rating under Diagnostic 
Code 5200.  

Other Diagnostic Codes of 38 C.F.R. § 4.71a, also do not 
permit a rating greater than 20 percent for the right 
shoulder disability.  Diagnostic Code 5202 provides a rating 
of 30 percent for recurrent dislocation of the scapulohumeral 
joint of the major shoulder, which the veteran does not have.  
The maximum rating under Diagnostic Code 5203 for impairment 
of the clavicle or scapula is 20 percent, which is the rating 
already assigned for the veteran's condition.  Furthermore, 
the evidence does not show ankylosis of the shoulder, 
therefore the criteria for rating ankylosis of the shoulder 
and not applicable.

The Board notes that the RO has also considered Diagnostic 
Code 5305 (MG V) in rating the veteran's service-connected 
right (dominant) shoulder disability.  There is no credible 
medical evidence indicating symptoms of moderately severe 
muscle disability as required for an increased 30 percent 
rating pursuant to Diagnostic Code 5305.  For example, the 
historical evidence does not show that the veteran suffered 
debridement, prolonged infection, or sloughing of soft parts 
and intermuscular scarring.  Additionally, there is no 
evidence, including recent evidence, of hospitalization for a 
prolonged period for treatment of the wound, evidence of an 
inability to keep up with work requirements, palpation of 
loss of deep fascia, muscle substance, or normal firm 
resistence of muscles compared with the sound side.  

The weight of the evidence demonstrates that the veteran's 
right shoulder disability is no more than 20 percent 
disabling.  As the preponderance of the evidence is against 
the claim for an increased rating for this disability, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.  

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in July 2001, a 
rating decision in November 2001, a statement of the case in 
June 2003, a rating decision in December 2003, and a 
supplemental statement of the case in January 2004.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA also obtained examinations.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.  


ORDER

An increased rating for a left knee disability is denied.  

An increased rating for a right shoulder disability is 
denied.  


REMAND

The veteran's service medical records indicate that he was 
treated on multiple occasions during service for various skin 
problems, including tinea versicolor, tinea cruris, an 
intradermal nevus, benign nevi, and pityriasis rosea.  The 
February 1979 objective separation examination report noted 
that the veteran had acute onset of pityriasis rosea in 1962, 
that such responded with time and conservative treatment, and 
that the veteran had a complete recovery.  

Post-service treatments records also show treatment for 
variously skin disorders, including actinic keratoses and 
possible skin cancer.  For example, a February 2000 entry 
from the Naval Hospital in Corpus Christi, Texas noted that 
the veteran had a history of skin cancer.  The assessment was 
actinic keratosis.  A November 2000 treatment report from 
that facility indicated an assessment that included rule out 
skin cancer in a patient with evidence of skin damage.  A 
February 2004 report from J. F. Atkins, M.D., related an 
assessment of multiple actinic keratoses of the face and 
hands and junctional nevi, chest and back.  

The Board notes that the veteran has not been afforded a VA 
examination with an etiological opinion as to his claim for 
service connection for a skin condition, to include as due to 
Agent Orange exposure.  

Given such factors, it is the judgment of the Board that the 
duty to assist the veteran with his claim includes providing 
him with a VA examination with an etiological opinion.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2004).  

Accordingly, this issue is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following:  

1.  Have the veteran undergo a VA 
examination to determine the nature and 
etiology of his claimed skin condition.  
The claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  The examiner should 
diagnose all current skin conditions.  
Based on a review of historical records 
and medical principles, the examiner 
should provide a medical opinion, with 
adequate rationale, as to the approximate 
date of onset and etiology of any 
currently diagnosed skin conditions, 
including any relationship with the 
veteran's period of service from September 
1956 to July 1979.  

2.  Thereafter, review the veteran's claim 
for service connection for a skin 
condition, to include as due to Agent 
Orange exposure.  If the claim is denied, 
issue a supplemental statement of the case 
to the veteran and his representative, and 
they should be given an opportunity to 
respond, before the case is returned to 
the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


